DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1, 3-9, 12-14, 17-19, and 21) in the reply filed on 09/03/2022 is acknowledged.  Claims 2, 10, 11 15-16, 20, and 22 are withdrawn from consideration due to being directed to non-elected inventions. 

Claim Objections - Multiple Dependent Claims
Claims 3, 4, 6, and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim, if desired, should refer to claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 3, 4, 6, and 12 not been further treated on the merits.

Other Claim Objections
Claims 1, 5, 7-9, 13-14, 17-19, and 21 are objected to because they recite limitations that do not have proper antecedent basis.  In regarding to claim drafting practices, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
For example, claim 1 recites “the automation,” and claim 3 recites “the geofencing feature.”  The first time these limitations are presented in the claim they should be introduced as “an automation” and “a geofencing feature.”  These are merely examples and not intended to be comprehensive of all limitations that fail to have proper antecedent basis.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-9, 13-14, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 (and also further dependent claims) is directed to a “system.”  However, while the preamble of the claim recites a system, the claims fail to include tangible hardware elements.  Consequently, the claim in its broadest sense is not directed or limited to a statutory category of invention.  Similarly, claim 21 fails to include tangible hardware elements and is rejected under the same rationale.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-19, the use of the term "etc." renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 13-14, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samuel (US 2017/0347627 A1).

In regard to claim 1, Samuel discloses a system that facilitates the automation of the recovery of lost or escaped cats or dogs and returning them to their families (see Abstract, disclosing “lost and found pet notifications”).

In regard to claim 5, Samuel further discloses the system of claim one; wherein the lost pet's location tracking data (see ¶0025, “tracking information”), profile (see ¶ 0018, “profile database”) , reward amount (see ¶ 0033, “reward”), and rescue parameters can be set by the pet parent user during account setup (see ¶ 0042, disclosing “pet alert criteria”).  

In regard to claim 7, Samuel further  discloses the system of claim one, wherein the pet owner user may elect not to send an automatic alert when their pet escapes and may choose to manually send the alert (see ¶ 0041, “alert enabled status”).

In regard to claim 13, Samuel further discloses the system of claim one, which can also be used by pet owner users who do not have a collar or other tracking device, wherein the user will be able to send manual alerts to the network in order to benefit from the network of available participants and other features of the system but will not be able to track their pet's location and will not be able to allow others to track their pet's location for rescue.  

In regard to claim 14, Samuel discloses the system of claim one, wherein alerts of the lost pet are automatically sent out in the event of escape which display the pre-set reward amount, but users retain the ability to change the reward amount (see ¶ 0033, “reward”; Fig. 8).  

In regard to claim 18, as best understood, Samuel discloses the system of claim one, wherein the location tracking and other functionality of the system is used for multiple other uses, including but not limited to dog walking, pet sitting, etc. to allow the pet owner user to track the performance of their service provider and pet's well-being and location (see Fig. 8)  

In regard to claim 19, as best understood, Samuel discloses the system of claim one, wherein the rescue network users can set search filters to search for specific lost pets, including but not limited to, location, distance from location choice, days lost, species of pet, breed of pet, size of pet, temperament and other characteristics of pet, reward amount, etc.  (see ¶ 0026, disclosing “filtering and targeting users”; ¶ 0040-042, disclosing “lost and found pet alert criteria”).

In regard to claim 21, Samuel further discloses an automated IoT network that is designed to automate a process by which individuals may " recover lost animals on a first come first serve basis for a preset reward set to the task of recovering the animal " the process by which rescue partners that can recover a pet is verified as having returned the pet, and is paid for a safe recovery " the process by which a pet owner can respond and approve or disapprove of an alert in the event their pet triggers the system to dispatch rescue partners (see Figs. 1-2, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Mowry (US 2016/0275106 A1).

In regard to claim 8, Samuel fails to disclose wherein the reward set by the pet owner is automatically awarded to the network participant when the pet is safely returned.
Mowry discloses the system of claim one, wherein the reward set by the pet owner is automatically awarded to the network participant when the pet is safely returned (see ¶ 0081).
It would have been obvious to one of ordain skill in the art at the effective time of filing of the present application to have included wherein the reward set by the pet owner is automatically awarded to the network participant when the pet is safely returned, as disclosed by Mowry, to encourage people to join the network of participants.  Including such a feature would increase the pool of participants in the network, and accordingly, improve the chances of recovering the pet.

In regard to claim 9, Samuel discloses the system from claim one; wherein network participants (Rescue Partners) use an app to track lost pet location, review the pet's profiles, communicate with lost pet owners to facilitate their rescue of the lost pet (see Fig. 10, disclosing “Downloaded App”).
However, Samuel fails to disclose:
through which they receive their secure automatic payment after recovery and return of the lost pet.  
Mowry discloses the system of claim one, wherein the reward set by the pet owner is automatically awarded to the network participant when the pet is safely returned (see ¶ 0081).
It would have been obvious to one of ordain skill in the art at the effective time of filing of the present application to have included wherein the reward set by the pet owner is automatically awarded to the network participant when the pet is safely returned, as disclosed by Mowry, to encourage people to join the network of participants.  Including such a feature would increase the pool of participants in the network, and accordingly, improve the chances of recovering the pet.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Fargo (US 2016/0275106 A1).

In regard to claim 17 Samuel fails to disclose a feature that allows network participants to elect to divide the reward amount amongst multiple rescue partners based on teamwork or nearby dangers.  
Mowry discloses a feature of the system of claim one that allows network participants to elect to divide the reward amount amongst multiple rescue partners based on teamwork or nearby dangers (see ¶¶ 0188, 0217, disclosing splitting a bounty or reward among contacts).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included allowing network participants to elect to divide the reward amount amongst multiple rescue partners based on teamwork or nearby dangers, as disclosed by Fargo, to encourage multiple people to join the network of participants assisting the reward creator (see ¶ 0226).  Including such a feature would improve any bounty reward in the same manner by increasing participating in the network, and accordingly, improving the chances of recovering the lost pet.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott Zare
9/28/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649